Notice of Pre-AIA  or AIA  Status
Claims 1-13 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical securing coupling” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses “a mechanical securing coupling, wherein the securing coupling secures the mounting plate 30 on the wall holder if the damping device 60 is overloaded or fails. The securing coupling can also be formed in the core of the rubber insert layer 66, a mechanical connection being formed there with play between the connecting elements 67”. It is unclear how the mechanical securing coupling is to be structured and arranged as currently written. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “floating fashion” in line 2. It is unclear what is considered “floating fashion” as no guidance is given to determine how the mounting plate is supported on the wall holder in a floating fashion via the damping the device. It was assumed that the mounting plate is attached to the wall holder only through the damping device such that the mounting plat can float or move relative to the wall holder. 
	Claim 8 recites the limitation “the wall fastening” in line 5. There is no antecedent basis for “the wall fastening” and it is unclear on what the limitation is referring to. For the purpose of examination it is assumed that “the wall fastening” refers to the wall that is used to mount the apparatus support of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 12,13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Bouchard (US20220034444A1).
As to claim 1, Bouchard teaches an apparatus support, in particular for fastening a mobile medical apparatus (see paragraph 0088 line 8) from the group comprising a defibrillator, an oxygen apparatus, a ventilator, a monitor, an infusion apparatus, an inhalation apparatus, an electrocardiograph, a transfusion pump, a life support system, an extracorporeal system, and a heart-lung machine (HLM), - having a wall holder (A1 see Annotated Fig. 29 below), and - having a mounting plate (110 see Fig. 5) which, in the intended mounting state, is oriented at least substantially or exactly horizontally and has an upper face (A2 see Annotated Fig. 6 below), a lower face (A3 see Annotated Fig. 6 below) and side edges, wherein the mounting plate (110 see Fig. 5) has, on the upper face (A2 see Annotated Fig. 6 below), a fastening device (114 see Fig. 5) for fastening a medical apparatus that is to be arranged on the upper face (A2 see Annotated Fig. 6 below), characterized in that - the apparatus support  has a damping device (108 see Fig. 15) via which the mounting plate (110 see Fig. 5) is fixed on the wall holder (A1 see Annotated Fig. 29 below).
	As to claim 2, Bouchard teaches the apparatus support as claimed in claim 1, characterized in that the damping device (108 see Fig. 15) is arranged between a carrier element (22 see Fig. 15) of the wall holder (A1 see Annotated Fig. 29 below) and the mounting plate (110 see Fig. 5), wherein the carrier element (22 see Annotated Fig. 29 below), in the intended mounting state, is oriented at least substantially or exactly horizontally.
	As to claim 3, Bouchard teaches the apparatus support as claimed in claim 1, characterized in that the carrier element (22 see Annotated Fig. 29 below) has a carrier plate (A6 see Annotated Fig. 29 below) which is arranged at a distance under the mounting plate (110 see Fig. 5). 
As to claim 4, Bouchard teaches the apparatus support as claimed in claim 1, characterized in that the mounting plate (110 see Fig. 5) is supported on the wall holder (A1 see Annotated Fig. 29 below) in a floating fashion via the damping device (108 see Fig. 15).
As to claim 5, Bouchard teaches the apparatus support as claimed in claim 1, characterized in that the damping device (108 see Fig. 15) has between one and twelve damping elements on the lower face (A2 see Annotated Fig. 6 below) of the mounting plate (110 see Fig. 5).
As to claim 6, Bouchard teaches the apparatus support as claimed in claim 5, characterized in that the one or more damping elements (108 see Fig. 15) are each formed by a rubber buffer (see paragraph 0105 line 7).
As to claim 9 Bouchard teaches the apparatus support (1) as claimed in claim, characterized in that the fastening device (114 see Fig. 5) has, on the upper face (A1 see Annotated Fig. 6 below) of the mounting plate (110 see Fig. 5), a receiving contour (A4 see Annotated Fig. 6 below) for receiving, with form-fit engagement, an underside of a medical apparatus that is to be received, as seen in figure 1.
As to claim 10, The apparatus support (1) as claimed in claim 1, characterized in that the fastening device (114 see Fig. 5) has, on the upper face (31) of the mounting plate (110 see Fig. 5), securing elements (A5 see Annotated Fig. 6 below) along with a top restraining member (30 see Fig. 19) by which a medical apparatus that is to be received is fixed with form-fit engagement.
As to claim 12, Bouchard teaches the apparatus support as claimed in claim 1, characterized in that it has an infusion stand (196 see Fig. 4) which, in the intended mounting state, is oriented exactly or at least substantially vertically.
As to claim 13 A medical assembly having an apparatus holder (1) as claimed in claim 1, and having a mobile medical apparatus (see paragraph 0088 line 8) from the group comprising a defibrillator, an oxygen apparatus, a ventilator, a monitor, an infusion apparatus, an inhalation apparatus, an electrocardiograph, a transfusion pump, a life support system, an extracorporeal system, and a heart-lung machine (HLM), wherein the mobile medical apparatus has a housing underside or tubular frame, with which the mobile medical apparatus is arranged on the upper face (A2 see Annotated Fig. 6 below) of the mounting plate (110 see Fig. 5) and is fastened with the fastening device.

    PNG
    media_image1.png
    304
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    571
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchard (US 20220034444 A1) as applied to claim 1 above.
As to claim 11, As stated above Bouchard teaches the apparatus support as claimed in claim 1, but fails to disclose that characterized in that the mounting plate (110 see Fig. 5) has a web structure on the lower face (A3 see Annotated Fig. 6 above), wherein hollows are formed in the interspaces of the web structure.
Bouchard discloses that another supporting section of the apparatus support comprises a web structure on the lower face wherein hollows are formed in the interspaces of the web structure of the support section. 
It would have been obvious to one of ordinary skill in the art as of the effective filling date to modify the mounting plate (110 see Fig. 5) of Brouchard and implement the teachings of Brouchard and add a web structure on the lower face (A3 see Annotated Fig. 6 above) of the mounting (110 see Fig. 5) plate wherein hollows are formed in the interspaces of the web structure. 
The advantage of adding these web structures and hollows formed in the interspace of the web structure will reduce the weight of the apparatus support, reducing the amount of force required to move the apparatus from different locations.

Allowable Subject Matter
Claims 7, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 7 would be allowable for disclosing “that the mounting plate (30) is secured with movement play on the wall holder (10) via a mechanical securing coupling, wherein the securing coupling secures the mounting plate (30) on the wall holder (10) if the damping device (60) is overloaded or fails”, The prior art fails to disclose or render obvious the combination of features recited in claim 7.
The following is a statement of reasons for the indication of allowable subject matter: Claim 8 would be allowable for disclosing “the wall holder (10) has a vertical holding limb (14), on the front face (15) of which the mounting plate (30) is arranged, and on the opposite rear face (16) of which holding elements (17) are arranged for the wall fastening”, The prior art fails to disclose or render obvious the combination of features recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomomatsu et al (US 20170150812 A1), teaches an Electronic Device Support Stand.
Kagan (DE 202015105917 U1) teaches a Carrying Device for Medical Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/           Examiner, Art Unit 3632  

/TERRELL L MCKINNON/           Supervisory Patent Examiner, Art Unit 3632